Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northgate Minerals Corporation Announces Friendly Proposal to Acquire Perseverance Corporation Limited to Create Leading Mid-tier Gold Producer US$257 Million Transaction Adds Approximately 200,000 Ounces of Annual Production through Two Australian Mines with Significant Exploration Upside Notice: Conference Call and Webcast on Monday, October 29 at 10:00 am ET Dial in: +1 416-644-3416 or 1-800-733-7571 VANCOUVER, Oct. 28 /CNW/ - Northgate Minerals Corporation (TSX: NGX, AMEX: NXG) ("Northgate") and Perseverance Corporation Limited (ASX: PSV) ("Perseverance") are pleased to announce that they have signed a Merger Implementation Agreement ("MIA") pursuant to which Northgate would acquire all outstanding securities and debt of Perseverance for cash consideration (the "Transaction"). The Transaction will create a multi-mine gold producer with over 430,000 ounces of estimated production in 2008 and significant free cash flow.
